PLEDGE AGREEMENT THIS PLEDGE AGREEMENT (the “Agreement”) is made and entered into as of May 21, 2008 (the “Effective Date”) by and among PLATINA ENERGY GROUP, INC., a corporation organized and existing under the laws of Delaware (the “Company” or “Pledgor”), TRAFALGAR CAPITAL SPECIALIZED INVESTMENT FUND, LUXEMBOURG, (the “Pledgee”), and JAMES G. DODRILL II, P.A., as escrow agent (“Escrow Agent”). RECITALS: WHEREAS, in order to secure the full and prompt payment when due (whether at the stated maturity, by acceleration or otherwise) of all of the Company’s obligations (the “Obligations”) to the Pledgee or any successor to the Pledgee under this Agreement, the Securities Purchase Agreement of even date herewith between the Company and the Pledgee (the “Securities Purchase Agreement”), the Convertible Debentures (the “Convertible Debentures”) issued or to be issued by the Company to the Pledgee, either now or in the future, up to a total of Four Million Six Hundred Thousand Dollars ($4,600,000) of principal, plus any interest, costs, fees, and other amounts owed to the Pledgee thereunder, the Security Agreement of even date herewith between the Company and the Pledgee (the “Security Agreement”), and all other contracts entered into between the Company and Pledgor in connection with Securities Purchase Agreement (collectively, the “Transaction Documents”), the Company has agreed to irrevocably pledge to the Pledgee Fifty Seven Thousand Five Hundred (57,500) restricted shares of the Company’s Series E Preferred Stock (the “Pledged Shares”) in the denominations set forth in Schedule 1 hereto.The parties acknowledge and agree that all of such shares are unrestricted, freely transferable shares and the remaining shares may be restricted. NOW, THEREFORE, in consideration of the mutual covenants, agreements, warranties, and representations herein contained, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: TERMS AND CONDITIONS 1.Pledge and Transfer of Pledged Shares. 1.1. The Pledgor hereby grants to Pledgee a security interest in all Pledged Shares as security for the Company’s obligations under the Convertible Debentures.
